Davison, J.
This was a prosecution for retailing spirituous liquors without license, under an act of 1853. Motion to quash the information overruled. The defendant was found guilty, and judgment given for the state.
B. Smith, for the appellants.
The first section of the above act provides, that no person shall retail spirituous liquors without license, &c., “except for sacramental, chemical, mechanical, medicinal or culinary purposes.” Neither the affidavit nor information negatives the exception. It follows that the motion to quash should have been sustained. Acts of 1853, p. 87.-4 Ind. E. 601, 602, 603.
Per Curiam.
The judgment is reversed with costs.